Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/8/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
IDS on 11/8/2022 has been entered and considered. 
Claims 20-38 are total claims.  Claims 20-26, 30-32 and 35-38, elected claims, are pending and are presented for examination.  Claims 27-29 and 33-34 have been withdrawn. 
In view of amendments, the Examiner withdraws the rejection mailed on 10/3/2017.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 35 recites “The electric drive unit of claim 20, wherein the rotor of the electric motor is an internal rotor, and wherein the stator unit does not comprise a housing”.  Said “a housing” is vague and indefinite.   In the disclosure, stator is does not have a completed surrounding, separated from stator core, and/or metallic housing.  However, merely “a housing” includes any structure at least partially supporting the stator.  In this case, the stator unit has an electrically insulating molding compound, which at least partially encloses the stator core.  It is a housing in broadest sense, although it is not a housing detailed in the specification such as a completed surrounding, separated from stator core, and/or metallic housing.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 20 and 35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Erdman et al (US 6271638 B1).  
As for claim 20, Erdman discloses an electric drive unit (E), comprising:
an electric motor (EM) comprising a stator unit (S, 52, best see Fig. 5) and a rotor (R, 54), the stator unit (S) comprising a stator core (SP, 360 with 390, best see Fig. 9):
an electrically insulating carrier element (ET, 56), the carrier element (ET) being attached to the stator unit (S); and
an electronic control unit (EE, 336) configured to control the electric motor (EM), the electronic control unit (EE) being mounted on the carrier element (ET, 56), the electronic control unit (EE) having a ground connection (EEG, 3) electrically conductively connected to the stator core (SP) (Figs. 5, 20).
As for claim 35, Erdman discloses the electric drive unit of claim 20, wherein the rotor of the electric motor is an internal rotor (Fig. 5), and wherein the stator unit does not comprise a housing (no metallic housing only for stator).   

Claims 20, 26, 30-32 and 35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kado et al (US 20110234025 A1).  
	As for claim 20, Kato discloses an electric drive unit (E), comprising:
an electric motor (EM, Fig. 1) comprising a stator unit (S, 10) and a rotor (R, 14), the stator unit (S) comprising a stator core (SP, 11):
an electrically insulating carrier element (ET, 13, 22), the carrier element (ET) being attached to the stator unit (S); and
an electronic control unit (EE, 18) configured to control the electric motor (EM), the electronic control unit (EE) being mounted on the carrier element (ET, 13, 22), the electronic control unit (EE) having a ground connection (EEG, 52-53) electrically conductively connected to the stator core (SP, Fig. 2).  

As for claim 26, Kado discloses the electric drive unit (E) of claim 20, Kato further teaches comprising a metallic bearing carrier (LT, 17, Fig. 1) and a rotor shaft (RW, 16), the rotor shaft (RW) being rotatably mounted in the bearing carrier (LT), wherein the rotor (R) of the electric motor (EM) is connected to the rotor shaft (RW), and wherein the bearing carrier (LT) is electrically insulated from the stator core (SP, 11) (because of resin insulation 13, 22).  
	As for claim 30, Kado discloses the electric drive unit (E) of claim 26, wherein Kato further teaches the stator unit (S) comprises an electrically insulating molding compound (V, 13, 22), the electrically insulating molding compound (V) at least partially enclosing the stator core (SP, 11).
As for claim 31, Kado discloses the electric drive unit (E) of claim 30, wherein Kato further teaches the carrier element (ET, 18) is attached to the molding compound (V, 13, 22).  
As for claim 32, Kado discloses the electric drive unit (E) of claim 31, wherein Kato further teaches the stator core (SP, 11) is electrically insulated from the bearing carrier (LT, 17) by the molding compound (V, 13, 22).  
As for claim 35, Kado discloses the electric drive unit of claim 20, wherein the rotor of the electric motor is an internal rotor (14, Fig. 1), and wherein the stator unit does not comprise a housing (no metallic housing only for stator, see 112 rejection).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman in view of TAKARAIUS (US 20160248292 A1). 
As for claim 21, Erdman failed to describe the electric drive unit (E) of claim 20, further comprising a metallic heat sink (K) configured for cooling the electronic control unit (EE), wherein the ground connection (EEG) is electrically conductively connected to the heat sink (K).  TAKARAIUS discloses further comprising a metallic heat sink (31) [0007] configured for cooling the electronic control unit, wherein the ground connection is electrically conductively connected to the heat sink (via 41, 43). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of TAKARAIUS with that of YOSHIDA by cover configuration as of TAKARAIUS to remove heat by radiation.   
As for claim 22, Erdman in view of TAKARAIUS discloses the electric drive unit of claim 21, wherein the electrically conductive connection between the stator core and the ground connection extends through the heat sink (TAKARAIUS 31).
As for claim 23, Erdman in view of TAKARAIUS discloses the electric drive unit of claim 22, wherein the electrically conductive connection between the stator core and the ground connection further comprises an electrical conductor (TAKARAIUS 41, 43), the electrical conductor electrically conductively connecting the stator core and the heat sink (TAKARAIUS 31).
As for claim 24, Erdman in view of TAKARAIUS discloses the electric drive unit (E) of claim 23, wherein the electrical conductor (X) comprises at least one metallic sheet-metal strip or a wire section (TAKARAIUS 41, 43).
As for claim 25, Erdman in view of TAKARAIUS discloses the electric drive unit (E) of claim 21, wherein the carrier element (ET, 56 of Erdman) is arranged between the heat sink (K, cover) and the stator unit (S).  

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Erdman. 
	As for claim 36, Erdman discloses a pump drive (C.1, L.15), comprising the electric drive unit of claim 20.  Since invention is intended to use for refrigerators of the residential or household type a compressor pumps, it is obvious the electric drive unit of claim 20 is for a pump drive.  Use of the electric drive unit for a pump drive is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987). 

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hideg et al (US 20120275930 A1) in view of Erdman as claim 20.  
	As for claim 37, Hideg discloses a transmission (abstract, par.0002, 0005, etc.) for a motor vehicle, comprising a pump (20) and the electric drive unit (30).  Hideg failed to teach the electric drive unit (30) configured as in claim 20.  Erdman discloses the electric drive unit of claim 20.  Use of the electric drive unit in a transmission for a motor vehicle is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987). 
	The motor size required for a transmission for a motor vehicle may be vary.  It would have been an obvious matter of design choice to change size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Erdman with that of Hideg to the motor for integral, low power, high efficiency.  

As for claim 38, Hideg as combined discloses the transmission of claim 37, wherein Hideg discloses the rotor (11, Fig. 1) of the electric drive unit (10) is connected to an impeller (21) of the pump (20) directly or via a planetary gear set.  

Claims 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Crowther et al (US 20150381018 A1).  
	As for claim 20, Crowther discloses an electric drive unit (E, Figs. 1-3, 7), comprising:
an electric motor (EM, 20) comprising a stator unit (S, 22) and a rotor (R, 34), the stator unit (S) comprising a stator core (SP, 34):
carrier element (ET, Figs. 4-5, structure between 22 and 38, see markup arrows) being attached to the stator unit (S); and
an electronic control unit (EE, 38) configured to control the electric motor (EM), the electronic control unit (EE) being mounted on the carrier element (ET), the electronic control unit (EE) having a ground connection (EEG, 51) electrically conductively connected to the stator core (SP, Figs. 4-6).  
Crowther is silent to explicitly describe said carrier element (ET) being an electrically insulating carrier element.  Ordinary skills in the art is obvious to recognize as an electrically insulating carrier element.  It is notoriously old and well known in the art to have an electrically insulating carrier element being attached to the stator unit and the electronic control unit being mounted on the carrier element, and therefore the examiner hereby takes official notice.  See supporting references at “prior art made of record”.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure an electrically insulating carrier element to electrical separation between parts (stator winding, circuit board, stator iron core). 


    PNG
    media_image1.png
    316
    376
    media_image1.png
    Greyscale


As for claim 35, Crowther discloses the electric drive unit of claim 20, wherein the rotor of the electric motor is an internal rotor (Fig. 7), and wherein the stator unit does not comprise a housing (no separate, metallic housing only for stator, see 112 rejection).   

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hideg et al (US 20120275930 A1) in view of Crowther as claim 20.  
	As for claim 37, Hideg discloses a transmission (abstract, par.0002, 0005, etc.) for a motor vehicle, comprising a pump (20, oil pump) and the electric drive unit (30).  Hideg failed to teach the electric drive unit (30) configured as in claim 20.  Crowther discloses the electric drive unit of claim 20, used for oil pump.  Use of the electric drive unit in a transmission for a motor vehicle is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 (USPQ2d 1647 1987). 
	The motor size required for a transmission for a motor vehicle may be vary.  It would have been an obvious matter of design choice to change size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Erdman with that of Hideg to the motor for integral, low power, high efficiency.  
As for claim 38, Hideg as combined discloses the transmission of claim 37, wherein Hideg discloses the rotor (11, Fig. 1) of the electric drive unit (10) is connected to an impeller (21) of the pump (20) directly or via a planetary gear set.  

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
Official Notice References: 
Claim 20 with Crowther et al (US 20150381018 A1) for carrier element (ET) being an electrically insulating carrier element.  
Kado et al (US 20110234025 A1), an electrically insulating carrier element (resin 13 and 22, Fig. 1).
Kimura et al (US 20070145839 A1, US 7501730 B2), an electrically insulating carrier element (bobbin 81, Fig. 1B) [0062].  
Erdman et al (US 6271638 B1), an electrically insulating carrier element (bobbin 56, Fig. 5). 
Uchiyama et al (US 4259603 A), an electrically insulating carrier element (bobbin 107, Figs. 1-2; “a control circuit substrate 104 mounted on a bobbin 107”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834